DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 9/27/2021 in which claims 1, 3, 5, and 8-20 have been amended.  Thus, the claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of communicating the watch list to the user without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention described in independent claims 1, 8, and 15.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., storing a watchlist in the memory; receiving, from a user device, a specification of an item to be added to the watch list; receiving, from the user device, a specification of a first amount of time beyond which to automatically remove the item from the watch list; storing, in the memory, the first amount of time; adding the item to the watch list in the memory at a first time; determining, by the processor using the clock, a first timestamp; determining, by the timer based on the first timestamp and the first time, that a second amount of time has elapsed since the first time; determining, by the processor that the second amount of time is less than the first amount of time; responsive to determining that the second amount of time is less than the first amount of time; an information services server and using the processor, first information regarding the item; and storing the first information regarding the item in the memory; determining, using the clock, a second timestamp; determining, by the timer based on the second timestamp and the first time, that a third amount of time has elapsed since the first time; determining, by the processor, that the third amount of time is greater than the first amount of time; determining, by the processor, that the first amount of time has elapsed since the first time based on determining that the third amount of time is greater than the first amount of time; and responsive to determining that the first amount of time has elapsed since the first time; automatically removing, using the processor, the item from the watch list in the memory; skipping obtaining using the processor second information regarding the item; and after automatically removing the item from the watch list in the memory, communicating the watch list without the item, to the user device.  These limitations (with the exception of italicized limitations) recite the abstract idea of communicating the watch list to the user, which may correspond to a Certain Methods of Organizing Human Activity (October 2019 Update: Subject Matter Eligibility, page 5, a certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the “certain methods of organizing human activity” grouping).  The additional limitations of a memory, a processor, a user device, the clock, the timer, and an information services server do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a user device, the clock, and an information services server result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a memory, a processor, a user device, the clock, the timer, and an information services server are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the a user device, a specification of an item to be added to the watch list is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a memory, a processor, a user device, the clock, the timer, and an information services server are recited at a high level of generality in that it result in no more than simply applying the abstract idea using generic computer elements.  The additional limitations (with the exception of italicized limitations) which have been identified as insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The specification describes the additional limitations of automatically and the user device to be generic computer components and the court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data is a well-understood, routine, and conventional activity when it is claimed in a merely generic manner.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claims 8 and 15 and hence the claims 8 and 15 are rejected on similar grounds as claim 1.
Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to a Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do 
Response to Arguments
Applicant's arguments filed dated 9/27/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Applicant states that the “timer” and the elements performed by the timer, the element reciting “automatically removing, using the processor, the item, from the watch list in the memory”, and the element reciting “skipping obtaining using the processor second information regarding the item” are additional elements to the allegedly abstract idea as they are not encompassed by the allegedly abstract idea of communicating the watch list to the user.  In contrast, as an example, the elements performed by the timer measure amounts of time intervals, and measuring time intervals is not encompassed by the idea of communicating a watch list to the user.  Therefore, the Applicant respectfully submits that the “timer” and the elements performed by the timer, the element reciting “automatically removing, using the processor, the item from the watch list in the memory”, and the element reciting “skipping obtaining using the processor second information regarding the item” are additional elements to the allegedly abstract idea.
Examiner has identified timer as an additional elements in the rejection presented above, however, timer does not restrict the claim from reciting an abstract idea under Step 2A, Prong 1.  Under Step 2A, Prong 2, the timer is used as a tool to apply the abstract idea and there are no technical or technology improvements.  Under Step 2B, the use of timer does not amount to add significantly more as the timer simply implements the abstract idea by applying the abstract idea.  Thus, these arguments are not persuasive.
	With respect to Applicant’s arguments regarding claims that include additional elements that are implemented by a particular machine or manufacture (i.e., a timer configured to measure particular time intervals and a clock configured to provide timestamps) that are integral to the claims, Examiner notes that a timer is a general purpose device that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.  Ultramerical, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cit. 2016) (mere recitation of concrete or tangible component is not an inventive concept).
	With respect to Applicant’s arguments regarding claims that include additional elements that reflect an improvement in the functioning of a computer are not directed to a judicial exception, and therefore patent eligible, Examiner notes that the timer and the clock are simply applying the abstract idea without providing any technical or technology improvements.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693